Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
Status of the Claims
Claims 1, 3, 4, 6, 8, 9, & 11-15 were previously pending and subject to a final rejection on 6/7/2022.  Applicant’s RCE was received on 7/14/2022 whereby claims 1, 4, and 11 were amended. No claims were added or cancelled. Accordingly, claims 1, 3, 4, 6, 8, 9, & 11-15 are currently pending and are allowed.
Response to Remarks/Arguments
With respect to the previous §101 rejections, Applicant’s amendments/arguments have been considered and are persuasive.  Even though the individual hardware in the amended claims appears to be generic, Examiner believes as a whole that the additional limitations provide a specific way of using the hardware to provide notifications that does not amount to generic computer implementation.  The previous §101 rejections are hereby withdrawn.
With respect to the previous §103 rejections, Applicant’s amendments/arguments have been considered and are persuasive.  The previous §103 rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1, 3, 4, 6, 8, 9, & 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner updated the search in view of the claim amendments and found no art, alone nor in combination, that teaches the limitation of “cause the communication unit to transmit a first arrival signal to the notification device of the predetermined destination through the router of the local area network to generate a notification sound, while the communication unit of the in-vehicle device is directly connected to the router of the local area network of the predetermined destination[.]”
Claim 1 and similar claim 11
The closest prior art of record is:
“Cardi” (United States Patent No.: 8,682,363 B1)
“Felice” (Pre-grant Publication No.: US 2019/0279151 A1) 
“Schwartz” (Pre-grant Publication No.: US 2019/0152376 A1) 
“Robinson” (Pre-grant Publication No.: US 2018/0190062 A1)
Cardi discloses providing notification to a recipient of an arrival of a vehicle or service personnel. In particular, a recipient is notified of an impending arrival of a vehicle at an instant when the vehicle's estimated time to a destination equals a pre-arrival notification interval defined by the recipient.
Felice discloses a system having cameras, sensors and locks that are wirelessly connected that can provide information to a server so a user can verify delivery of items and/or execution of services.
Schwartz discloses devices and methods for facilitating and monitoring the loading and unloading items to and from a delivery vehicle.
Robinson  discloses a system to coordinate delivery of the parcel to a particular locker bank if the particular locker bank is available.  The system can schedule the parcel to be delivered or re-delivered to an address of the consignee; and/or take any other suitable action to facilitate delivery of the parcel to the consignee while avoiding a likely failed attempt to deliver the parcel to a locker bank or other alternate delivery location. 
As per Claim 1 and similar claim 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest “cause the communication unit to transmit a first arrival signal to the notification device of the predetermined destination through the router of the local area network to generate a notification sound, while the communication unit of the in-vehicle device is directly connected to the router of the local area network of the predetermined destination[.]”  In particular, the combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other.
Claims 3, 4, 6, 8, 9, & 12-15 are also novel/non-obvious by virtue of their dependency on claims 1 and 11.
*****
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.F./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/9/2022